Fein, J. (dissenting).
I concur in the dissenting opinion of Justice Lupiano. However, I would add the following.
The majority opinion carefully dissects the proof to conclude that plaintiff failed to sustain her burden of proof on the issue of liability. It concludes that the findings of the trial court were highly speculative and finds that "an equally plausible explanation for the occurrence” was the failure of the pilot to allow enough time for the engine to restart on the right tank and the absence of any fuel in the left tank. Such speculation as to the cause of the crash without the benefit of having observed the manner and demeanor of witnesses who appeared to testify is unwarranted.
Moreover, the evidence dispels the conclusion that the cause of the crash was fuel exhaustion. The majority completely discredits the unrefuted testimony of Mrs. Hager, which affirmatively establishes the existence of a mechanical defect as the proximate cause of the crash. Her testimony and the other facts found to exist refute the suggestion that the crash and the death of Mr. Hager resulted from fuel exhaustion. Also overlooked is the fact that Mr. Hager was an experienced commercial pilot, with in excess of 5,000 pilot hours at the time of the crash and with 500 hours’ flight time in the Mooney aircraft at the time of the accident. The majority *541disposition in effect requires a preliminary finding that this experienced pilot reacted in an unorthodox manner in the face of an emergency by not allowing sufficient time for the engine to restart on the right tank while, at the same time, heroically landing his aircraft on a city street in Poughkeepsie. The record does not support such inconsistency. Rather, it is sufficient to support the findings of the trial court that the principal cause of the death was a critical blockage in the fuel injector screen, not any negligence or misfeasance of the pilot. This also accords with the concession by both parties upon argument of this appeal that the cause of the crash was either fuel exhaustion or a blockage of fuel in the fuel injector screen.
The majority inappropriately substitutes its judgment for that of the trial court. An appellate court, however, should not disturb a decision rendered following trial upon a question of fact where a finding is made on the basis of conflicting evidence or upon evidence from which conflicting inferences may be drawn, unless the finding is clearly erroneous and cannot be said to be affirmatively supported by the evidence (see Waddle v Cabana, 220 NY 18, 24; 10 Carmody-Wait 2d, NY Prac, § 70:385). Here, it is clear that there was a rational basis for the determination rendered by the Trial Justice. The trial court evidently found Mrs. Hager to be a credible witness. There is insufficient reason shown for us to reject her testimony merely because of her obvious interest in the outcome of the case. Nor is there any apparent merit to defendants’ unsubstantiated charge that the testimony of Mrs. Hager should be rejected since "plaintiff was at liberty to say whatever she, her counsel and expert witnesses considered most helpful for her case.” There is no warrant for such allegations in the face of the explicit and careful findings by the trial court to the contrary.
The testimony of Mrs. Hager, the sole survivor of the crash, stands unrefuted. Although she was not a pilot, she had flown approximately 100 hours with her husband in the Mooney aircraft. Before departing Westchester County airport, she observed that the fuel quantity indicators indicated that the left tank was full and that the right tank was three-quarters full. When the couple prepared to leave Mabin on the return to Westchester County, Mrs. Hager did not accompany her husband in the preflight walkaround inspection. However, there is no proof in the record to warrant a finding as *542suggested by the majority that Mr. Hager did not follow his normal procedure of conducting such walkaround inspection prior to commencement of the flight. According to Mrs. Hager, at that time, the fuel gauge for the left tank showed full and the indicator for the right tank indicated between one-half and three-quarters of a tank. Taking into account Mrs. Hag-er’s testimony that her husband’s usual procedure was to fly on the right tank before switching to the left, and giving due consideration to her testimony as to the position of the fuel indicator before departing Mabin, there is a rational basis for the finding that at the time the aircraft departed on its return leg to Westchester County airport, Mr. Hager was flying on the right tank. After Mrs. Hager observed the fuel pressure gauge gradually decrease from 14 psi to 5 psi, Mr. Hager activated the fuel boost pump. He thereafter requested that his wife shine a flashlight on the right wing in the area of the fuel tank to check for concaving of the right wing. This also indicates that at the time the trouble developed Mr. Hager was flying on the right tank, which was found intact with 13 gallons of fuel after the crash. After checking the right wing and finding no curvature, Mrs. Hager observed her husband reach down between his right leg and her left leg to where the fuel selector valve was located. Although she did not actually observe him switch from one valve position to the other since his shoulder blocked her vision, she had observed him on prior occasions perform the same maneuver in order to switch fuel tanks.
Mrs. Hager’s description of the drop in fuel pressure from 14 psi to 5 psi as occurring gradually over a period of three to four minutes further supports the conclusion that there was a blockage in the fuel injection system and serves to discredit fuel exhaustion as a possible cause of the crash. Tests performed affirmatively establish that fuel exhaustion will result in total loss of fuel pressure within a period of from 8 to 30 seconds.
Of particular significance is the fact that Bendix, who manufactured the fuel injector system, knew for some time that there was a potential for critical blockage of fuel in the fuel injector screen. The majority opinion unnecessarily downplays the warning contained in the Bendix RSA-5 Operation and Service Manual, issued March 1, 1965, which acknowledges: "Satisfactory operation of the fuel injection system depends on the fuel being relatively free of contamination. To *543fulfill this requirement, a 74 micron strainer is incorporated in the injector. Numerous reports of gradual fuel pressure loss have been traced to this finger strainer becoming plugged with dirt and a varnish-like substance that is almost invisible to the naked eye.”
This warning was repeated in subsequent service manuals issued on November 1, 1968 and again on April 15, 1972. Publication of such a warning over an extended seven-year period bolsters the admission by Bendix of a fuel pressure problem traced to a blockage in the fuel injector screen. It also dispels the majority’s suggestion that this warning was originally included in the manual by an overcautious employee and was carried through and repeated in subsequent manuals through inadvertence. To accord any validity to the majority suggestion would unnecessarily minimize the purpose and function of such service manuals issued by an aircraft component manufacturer. To assume that a manufacturer would inadvertently or improperly include in the manual a warning as to a potential danger when no real problem exists defies credulity. To the contrary, William Bruns, supervisor of Bendix’ service engineers, testified that the company had received reports of a clogging problem in the fuel injector screen. Although Bruns did not know the actual number of reports which had been received, he stated that it was less than 100, but that the defect and trouble reports relating to such problem had been destroyed. Taking into consideration the destruction of such records and reports, the trial court was warranted in drawing the strongest inferences against defendant Bendix which the opposing evidence would permit (Milio v Railway Motor Trucking Co., 257 App Div 640; Borman v Phipps Estates, 260 App Div 657; Noce v Kaufman, 2 NY2d 347, 353).
Of further significance is the fact that in 1968, more than one year prior to the crash, Bendix discontinued manufacture of the nonbypass screen of the type which had been installed in the Hager aircraft and converted to future use of a bypass screen. Bendix did not, however, advise aircraft users that it was now manufacturing a bypass screen which could be incorporated into the existing fuel injector system. The duty of the manufacturer to advise users as to the existence of a newly developed device which could be incorporated to avoid or reduce a known risk inherent in the existing system is a further factor to be considered, particularly if one gives defer*544ence as one should to the warning repeated by the manufacturer in its service manual during the four-year period subsequent to the introduction of the bypass feature. In this connection, plaintiffs expert was of the opinion that the failure to incorporate a bypass feature in the fuel injector screen did constitute a defect in design.
There was, therefore, a rational basis for the finding by the Trial Justice that the Bendix fuel injector screen was defective in not assuring adequate and continuous fuel flow. The testimony of Mrs. Hager and the other evidence in the case further support and furnish a rational basis for the trial court’s conclusion that the defective screen was a substantial factor in causing the accident and the death of Mr. Hager. A reasonable view of the evidence supports the conclusion that at the time the problem developed Mr. Hager was flying on the right tank, which was found to contain 13 gallons of fuel following the crash. Once this finding is made, it is irrelevant whether or not there was usable fuel in the left tank at the time of the accident.
Although I would affirm the trial court’s disposition as to the liability issues in the case, I conclude from my review of the evidence that the sum awarded as damages for the wrongful death of the decedent was excessive. Defendants challenge as excessive the award for the wrongful death of Mr. Hager ($1,200,000), suggesting that their research has failed to disclose a case in this State where an award of more than $500,000 in a death action has been sustained on appeal. The size of the verdict, however, is not dispositive. Rather, the propriety of any verdict is wholly dependent upon the facts involved in each case, arrived at by computing the pecuniary loss to the survivors. Nor is it at all relevant to argue, as defendants do, that a proper award would be a sum which if properly invested, would furnish the survivors with a sufficient rate of return somewhat parallel to decedent’s annual earnings. Such an actuarial approach has never been accepted in this State. Nor does it conform to the statutory measure of recovery to provide "fair and just compensation for pecuniary injuries resulting from the decedent’s death to the persons for whose benefit the action is brought” (EPTL 5-4.3).
Decedent was a pilot for American Airlines, flying 727 jet aircraft. He had been promoted to Captain on March 24, 1967, and was 35 years of age at the time of his death. He had a life expectancy of 36.5 years and a work expectancy of 24.7 years. Mrs. Hager, who was 38 years of age, had a life expectancy of *54533.2 years. The Hagers had four children, ages 10, 9, 7 and 5. Decedent’s Federal income tax returns for the years 1965 through 1969 revealed earnings of $15,675 in 1965; $19,169 in 1966; $24,822 in 1967; $29,252 in 1968 and $28,387 for the 11-month period prior to his death in 1969. Raymond Boylan, an American Airlines manager, testified that Mr. Hager would have been eligible to be upgraded to fly Boeing 707 jet aircraft in July 1971, DC-10 jet aircraft in 1990 and 747 jet aircraft during the last three years prior to his mandatory retirement at age 60. The upgrading in equipment carried with it a corresponding pay increment for each aircraft of 8.7%, 11.2% and 12.7%, respectively. An executive administrator in charge of collective bargaining also testified that over a five-year period, the average annual increase received by pilots was approximately 6% and that since 1963, American Airlines had contributed to a noncontributory pension fund an amount equal to 17.1% of an employee’s payroll. Plaintiff also offered upon the trial extensive testimony of an economist who projected decedent’s gross earnings through retirement and computed the present value of Mr. Hager’s pension benefits. My review of the proof leads me to the conclusion that the amount of damages awarded by the trial court for the wrongful death of decedent was excessive. Taking into account as elements of recoverable damages in an action for wrongful death, including the pecuniary loss sustained by the survivors, the wife’s loss of services, society and companionship and the children’s loss of parental care, training and guidance, I conclude that the wrongful death damage award should be reduced to the sum of $950,000, plus interest at the appropriate rate, computed from the date of decedent’s death, December 2, 1969 (EPTL 5-4.3).
Accordingly, the judgment, Supreme Court, New York County (Fraiman, J.), entered March 1, 1977, should be modified to reduce the amount awarded as damages for the wrongful death of the decedent to the sum of $950,000, with interest at the appropriate legal rate from December 2, 1969, and, as so modified, affirmed, without costs and disbursements.
Markewich and Sullivan, JJ., concur with Lane, J.; Lupiano, J. P., and Fein, J., dissent in separate opinions.
Judgment, Supreme Court, New York County, entered on March 1, 1977, reversed, on the law and the facts, and *546vacated, and the complaint dismissed, without costs and without disbursements.